DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to apparatus claims as to a welding tool.
Group II, claim(s) 12-16, drawn to method claims as to the use of a welding tool (claim 12) or to pulse welding method a welding tool.1
Group III, claim(s) 17-22, drawn product claims as to a medical pack and drawn to product claims as to a pharmaceutical product comprising a medical pack wherein the bag is filled with a medical liquid.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a welding tool of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of D1 (US 4 856 260 A), D2 (US 5 993 593 A), D3 (JP 2011 177443 A) and D4 (FR 2 544 612 Al).  See the English language translation of the written opinion attached to this action on the notice of references, the relevant sections of which have been reproduced below. 

The present application fails to meet the requirements of PCT Article 33(2) because the subject matter of claim 1 is not novel.
Lack of novelty over D 1
D1 discloses a welding tool (D1: figures 1 to 3, and description, column 4, line 45 to column 5, line 16) (suitable) for the impulse welding of a film made of plastic of a, preferably ( option) medical, packaging (D1: reference sign 16) , comprising a welding jaw (D1: the upper tool of figures 1 and 2) having a sealing bar (D1: 18) , which extends along the welding jaw and can be pressed onto the film, the sealing bar comprising, for the forming of a weld seam, a heatable sealing surface (D1: 19) for plasticating plastic material of the film which is adjacent to the sealing surface, and the sealing bar having an adjacent, inner clamping region and ( option) preferably an adjacent, outer clamping region (figure 2, the lateral clamping jaws) bordering the sealing surface, for clamping the film during welding of the film (D 1: figure 2) , the sealing surface having an elevated portion (D1: 28) for moving plasticated plastic material of the film (D1: implicit because of the stamping).
Therefore, the subject matter of claim 1 is not novel over D1.


D2 discloses a welding tool (D2: figure 3E, and description, column 4, line 60 to column 5, line 38) (suitable) for the impulse welding of a film made of plastic of a, preferably ( option) medical, packaging (D2: column 9, lines 12 to 29) , comprising a welding jaw (D2: 32) having a sealing bar (D2: 32) , which extends along the welding jaw and can be pressed onto the film, the sealing bar comprising, for the forming of a weld seam (D2: 15), a heatable sealing surface (D2: 32a) for plasticating plastic material of the film which is adjacent to the sealing surface, and the sealing bar having an adjacent, inner clamping region and ( option) preferably an adjacent, outer clamping region (D2: figure 3E, the lateral surface of 32) bordering the sealing surface, for clamping the film during welding of the film (D2: figure 3E) , the sealing surface having an elevated portion (D2: 32a) for moving plasticated plastic material of the film (D2: implicit because of the stamping).
Therefore, the subject matter of claim 1 is not novel over D2.

The present application does not meet the requirements of PCT Article 33(2) because the subject matter of claim 12 is not novel.
D2 discloses the use of a welding tool according to one of the preceding claims to produce a medical packaging designed as a bag (D2: see point 2.1.3 above and in particular D2: column 9, lines 12 to 29).
Therefore, the subject matter of claim 12 is not novel.

The present application fails to meet the requirements of PCT Article 33(2) because the subject matter of claim 13 is not novel.

Therefore, the subject matter of claim 13 is not novel.

The present application fails to comply with the requirements of PCT Article 33(2) because the subject matter of claim 17 is not novel.
D3 discloses a medical packaging (D3: page 1, title) designed as a bag (D3: figure 5), which comprises films welded to each other, in particular producible by means of a method and/or a welding tool according to one of the preceding claims, the bag comprising at least one weld seam, which has, at least in some sections, a region having reduced thickness in comparison with an adjacent neighboring region of the weld seam, the neighboring region being provided by 
The subject matter of claim 17 is therefore not novel.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 15 and 16 are dependent method claims, but appear to be dependent on claim 1, which is not a method claim.  It appears that applicant intended to have claims 15 and 16 depend in some fashion from claims 13-14.  It is strongly suggested that applicant review the claim dependency of the dependent claims.